Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 1 of 19

Independent Contractor Agreement
Temporary Assignment

THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is entered into as of

 

 

the ‘f dayof 2 a./i-~_,2017 (“Effective Date”), by and between One Call Claims, LLC,
an Alabama limited isbiliy company located at 3688-B Airport Blvd. #235, Mobile, AL 36609
(“OCC”), and aye Lom ig ¢ aa. (“Adjuster”), whose business mailing address is
Recitals:

A. One Call Claims, LLC (“OCC”) is in the business of providing estimating and insurance
adjusting services on an As-Needed basis to various insurance companies located
throughout the continental United States.

B, Adjuster is an individual engaged in independent and separate business of offering
estimation and insurance adjusting services to insurance companies which need and
desire such services.

Cc. OCC wishes to retain Adjuster’s services, and Adjuster wishes to provide such services
to OCC and to the insurance companies which are the clients of OCC.

D. The parties intend this document will set forth the terms and conditions of their
agreement,

Agreements:

NOW THEREFORE in consideration of the recitals and promises set forth herein and other good
and valuable consideration the receipt of which is hereby acknowledged, the parties agree as follows:

1, Services and Temporary Assignment. OCC retains Adjuster as an Independent Contractor
to perform insurance claims adjusting and estimating services (“Services”) in connection with the
separate temporary assignment more particularly described in each Exhibit “A” attached hereto
(“Assignment”), Each Assignment shail be a separate and standalone temporary engagement, and
Adjuster agrees to perform the Services and maintain the Performance Requirements of the
Assignment as set forth on each such Exhibit “A”.

2. Compensation.

a. Terms of Payment. In consideration for Services to be performed by Adjuster, OCC
will pay Adjuster for provided services in connection with the assignment described
in Exhibit “A”, In the event the Adjuster shall fail to meet the Performance
Requirements, Adjuster’s pay may be adjusted at the option of OCC, Payments shall
be made via ACH deposit. Payments will be made according to terms outlined in
Exhibit “A”.

b. Expenses. Adjuster shall be responsible for all personal and professional expenses
incurred while performing Services under this Agreement, This includes, but is not
limited to, any required state adjusting license fees; business licenses; membership

  

Initials *.

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 2 of 19

fees and dues; automobile and other travel expenses; meals, apparel, and
entertainment; office areas and lodging expenses; insurance premiums; and all salary
expenses in the completion of the Assignment.

3. Independent Contractor Status; Indemnification. Adjuster is being temporarily engaged as
an Independent Contractor to provide adjusting services.

Adjuster shali indemnify and hold OCC and the clients of OCC harmless from any and all
damages, claims, settlements, judgments, penalties, fines, damages or loss which may arise from or be
related to Adjuster’s breach, act or omission, and Adjuster’s promise of indemnification shall survive the
termination of this Agreement.

4, Business Permits, Certificates and License. Adjuster represents and warrants to OCC that
Adjuster has complied and will at all times continue to comply with all federal, state and local laws
requiring business permits, certificates and licenses required to carry out the Services to be
performed under this Agreement.

5. Term and Termination. This Agreement shall begin immediately upon execution and shall
continue through specified period identified in Exhibit “A” unless earlier terminated as set forth
below. Each Assignment shall terminate upon completion, and the parties may enter into new
successor Assignments, subject to the terms and conditions of this Agreement, by execution and
attachment hereto of a new Exhibit “A.” OCC at all times reserves to right to terminate this
Agreement upon Adjuster’s failure to meet OCC Performance Requirements in connection with any
Assignment attached and set forth on Exhibit “A”, In addition, OCC reserves the right to terminate
this Agreement at any time, with or without cause, upon three (3) days prior written notice to the
Adjuster. Either party may terminate this Agreement immediately without prior notice in the event
of a material breach of this Agreement, or on account of any act or omission by the other party
exposing the terminating party to liability for injury or damages.

6. Confidential Information. Adjuster understands and agrees that OCC has developed
confidential information and business relationships which are proprietary and essential to the
success, operation and reputation of OCC. During the course of its relationship with OCC, Adjuster
will be allowed access to highly sensitive, proprietary, and confidential information of both OCC
and its clients, customers, business partners and vendors (past, present and prospective). Such
information is hereafter referred to as “Confidential Information” and is defined as including, but
not limited to: costs, contract terms, fee agreements, methods of conducting or obtaining business,
marketing or business plans, prices or strategies; current or future business opportunities, methods,
plans, techniques or procedures; patents, copyrights, product development, licenses, guidelines,
computer software programs, source codes and other intellectual property, policies, programs, data,
guidelines, quality control issues and evaluations, systems used to administer assignments, training
materials and methods, lists of adjusters, employees, independent contractors or business entities,
and any and all information which OCC or its clients treat as confidential or proprietary, or which
would be reasonably thought of as confidential or of value to a competitor, or which OCC is obligated
to keep confidential.

te

Initials“. Ra NY 3

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 3 of 19

In signing this Agreement, Adjuster agrees, warrants and represents that Adjuster will not use, copy,
transfer or directly or indirectly, divulge, disclose or communicate any Confidential Information
which OCC treats as confidential or proprietary, or which would be reasonably thought of as
confidential or of value to a competitor, or which OCC is obligated to keep confidential. Adjuster
shall exercise the highest degree of care in safeguarding Confidential Information against misuse,
loss, theft, or disclosure, and shall take all steps reasonably necessary to maintain the confidentiality
of all such Confidential Information. Except for the benefit of and as authorized by OCC, and as
necessary to an Assignment, Adjuster shall never, directly or indirectly, copy, use or disclose any
Confidential Information for any purpose, or remove any Confidential Information from OCC
premises. If Adjuster is legally compelled to disclose any Confidential Information, hé will give
OCC prompt written notice of such disclosure sufficient for OCC to obtain a protective order or
other appropriate relief.

It is expressly understood by Adjuster that the obligations of this paragraph do not cease at the
expiration of this Agreement or the termination of Adjuster’s relationship with OCC. Adjuster
further agrees that any breach of this confidentiality regardless of how seemingly small or accidental,
may result not only in the termination of this Agreement, but also in OCC seeking legal recourse
against Adjuster. Such legal recourse may include, but not be limited to, injunctive relief, direct and
indirect damages and recovery of attorney’s fees and other costs of litigation.

In addition to the Confidentiality agreements above, the Adjuster agrees to read, acknowledge and
adhere to the Carrier specific confidentiality statements outlined in Exhibit “B”.

7. Promise Not to Solicit. Adjuster understands and agrees that the business relationships which OCC
has developed with insurance companies, cltents, vendors and customers are proprietary to OCC and essential
to OCC’s continued business success, Adjuster further understands and agrees that in the course of
performing Services under this Agreement, Adjuster shall be allowed access to the business relationships,
Confidential Information and other matters proprietary to OCC, Accordingly, Adjuster agrees that during the
term of this Agreement and for a period of two years after the termination of this Agreement for any reason
Adjuster shall not (whether on his own behalf or on behalf of any other person or entity) directly or indirectly:

* Hire, retain or engage the services of any person employed by or otherwise associated
with OCC during the term of this Agreement;

* Induce or atternpt to induce any person employed or associated with OCC during the term
of this Agreement to cease to be employed by, associated with or do business with OCC;

* Induce or attempt to induce any customer, vendor, association, organization or other
person or entity to cease doing business with OCC;

* Engage in any business activities which could reasonably be anticipated to lead to the use
or disclosure of OCC‘s trade secrets or Confidential Information, which activities include
but are not limited to: employment, consulting, advising, investing or any other direct or
indirect interest or association (whether or not for compensation).

Initials * : “oo 3

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 4 of 19

8. Remedies. If a party breaches this Agreement, the prevailing party shall be entitled to
recover its damages, costs and reasonable attorney’s fees whether or not litigation has been filed.
Because Adjuster’s breach of this Agreement will result in irreparable injury to OCC for which there
is no adequate remedy at law, Adjuster agrees that OCC shall be entitled to injunctive relief, both
preliminary and permanent (without posting of bond), in addition to any other available remedies for
any such breach. In any action, legal or equitable, to enforce this Agreement, the prevailing party
may recover the costs and expenses of such action, including attorney fees.

9. Governing Law, Jurisdiction and Venue. This Agreement shail be governed by the laws of
the State of Alabama. Adjuster agrees and consents to personal, exclusive, original jurisdiction and
venue in the Federal or State courts located in Mobile County, Alabama, and expressly waives all
objections as to jurisdiction and venue.

10. Survival. Adjuster’s, agreements, representations and warranties as set forth in Sections 3,
4, 6, 7, 8, 9, 11, 13 and 14 hereunder shall survive the termination of this Agreement.

11. Severability. If any part of this Agreement is held unenforceable, the rest of the Agreement
will continue in full force and effect.

12. Notices. All notices and other communications in connection with this Agreement shall be in
writing and shall be considered given as follows: (a) when delivered personally to the recipient’s
address as stated on this Agreement, or (b) three (3) working days after being deposited in the U.S.
mail, with postage prepaid to the recipient’s address as stated on this Agreement.

13. No Partnership. This Agreement does not create a partnership relationship. Adjuster does
not have authority to enter into contracts on OCC’s behalf.

i4. Entire Agreement. This Agreement including any exhibits or attachments hereto constitutes
the entire understanding between the parties with respect to the subject matter hereof, superseding
all prior agreements, negotiations, understandings and representations previously made by and
between the parties with respect to such subject matter.

15. Counterparts, This Agreement may be executed in any number of counterparts, and all such
counterparts shall be deemed to constitute one and the same instrument, and each of said counterparts shall
be deemed an original hereof.

ae

initials : nt 4 4

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 5 of 19

ACKNOWLEDGEMENT:

The undersigned Adjuster herby acknowledges that any engagement by OCC of Adjuster to
perform insurance claims adjusting services is considered temporary for the particular Assignment
and location set forth in Exhibit “A” only. Adjuster further acknowledges that upon completion of
the Assignment at the location set forth in Exhibit “A,” the Parties may enter into and agree to
subsequent Assignments subject to the same terms and conditions by the execution and attachment
of a new Exhibit “A.” Adjuster shall advise OCC if Adjuster wishes to become eligible for future
temporary engagements immediately after the completion of any temporary assignment attached
hereto as Exhibit “A.”

IN WITNESS WHEREOEF, the undersigned have executed and delivered this Agreement as of the
day and year first written above.

 

 

 

 

ADJUSTER One Call Claims
Vey By

ovinted Name.” eo Ke AS Printed Name and Title.

Date. “if SF ie d Date. _

 

 

Initiats-» 5

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 ‘Page 6 of 19

Bo be PE @)
S ePaeR © pea bey rEYE AYE GPEC PUES foe ; ‘hse e/

ONE CALL CLAIMS

i
j

Full Name: \ Pe . “ge bt fed

Preferred Nickname:

 

  
 
 

Street Address:

 

City: ST: ava Zip: ae 3

AltSteet Address a
Cy: mmm st: tip: FD DS

Primary Phone: a. Phone:

Email Address: ee

Alt Email Address:

 

Emergency Contact Name: Uses perf

‘a

ft

phone: I fclationship:  jasi3 €
Bilingual: Yes [| No Languages: > Pi A SR

d

 

 

Roster Chotces (please select each roster you would like to be considered for):

1 Adminstrative EI File Examiner
1 Appraisal ET File Reviewer
C Field Adjuster - Daily O Flood

F7 Field Adjuster - CAT ET inside Adjuster
C7 Field Adjuster - Commercial LJ Management
7 Field inspections OO) Other:

Category: [-] Property [ | Auto [| Casualty

Years of Industry Experience:

Describe your industry experience (number of claims worked, types of claims worked, etc):

 

 

 

 

 

 

Ber asp mr

sk! a ae pt ex ge nee

AON RPP OS a

/ - ~f 2 f J 3 é

- . Pt P ‘ ‘ores

Do you have Flood Experience? _ CI Yes 0) No How many flood claims worked? _&- 5 —
NFIP Certified? [Yes [CI No If yes, certifeation number: (8 7 AE
NFIP Certification Type: C7 Residential C) Small Commercial [Large Commercial

C] RCcBAP [7] Manufactured

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 7 of 19

Estimating Software Experience: Levels: 1= Beginner 2 =Intermediate 3 = Expert

 

 

PROPERTY*: . Y ;
Xactimate ([TYes No Cltevell fi Llevel2 Cilevel3
Xactnet Address:
Symbility 0 Yes O No Dleveld Olbevel2 OLevel3
Simso! D Yes 1 No Olevel1 Oltevel2 (CiLevel3
Other:

AUTO?:
CCCONE CI Yes DI No Olevela CiLevel2 ClLevel3
Mitchell l] Yes 1 No Cileveld ED Level2 Cl Level3
Audatex 0 Yes 0 No Hlteveld Ei Level2 ClLevel3
Other:

 

*One Call Claims will perform estimating software proficiency tests

State Licensing:

State Number
Alabama

California
Connecticut
Delaware
Florida

Hawaii
Idaho
Indiana
Ke
Louisiana
Maine

nd

n

Minnesota

Number

Mississippi
Montana
Nevada
New Hampshire
New Mexico
New York
North Carolina
Oktahoma
Oregon
Rhode Island
South Carolina

exas
Utah

est Virginia
ng

 

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 8 of 19

Certifications:

Carrier Specific Certifications (Copies Required}
(-] American Family General Cert #: Farm/Ranch Cert #:
7 twia inside Cert Profile XT Assessment? [Yes C1 No

Other Certifcations {Copies Required):
[1 HAAG O Rope and Harness Cicea (C1 ofa

List all other certifications and expiration dates (Coples Required):

 

 

 

 

Have you ever been convicted of a felony? [ | YES [-] NO
Explanation of conviction:

 

 

 

 

Acknowledgement .

| --" GLA Met Gs te Ge (printed name}, certify that all of the information
submitted on this application is accurate and truthful. Any misstatement of material facts will
disqualify me from consideration.

Please Note: Nothing on this application is intended to create or imply a contractual relationship.
Appplicant understands that submission of this document is strictly for consideration only.

 

Signature: - So 4. _ Date:
Printed Name: _< a eth i

2017 OCC Application OCC17-03TM

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 9 of 19

 

One Call Claims requires all staff and contracted personnel that are providing services to One Call Claims
on behalf of One Call Claims to read, acknowledge and agree with the special provision listed below:

1.0

SPECIAL PROVISIONS RELATING TO PERSONAL DATA OF ONE CALL CLAIMS PERSONNEL AND ONE
CALL CLAIMS CUSTOMERS

In the event Company has or in the course of performance under this Agreement will Process
One Call Claims Information that includes Personal Data regarding One Call Claims current,
former or prospective Customers or One Call Claims Personnel, then Company and its
employees, officers, directors, agents, contract workers and/or others acting on its behalf or
under its control may not Process Personal Data except as required for purposes of fulfilling the
express purposes of this Agreement. Without limiting the requirements of this Agreement, the
special provisions set forth below will apply to Personal Data regarding One Call Claims
Customers and One Call Claims Personnel.

11

12

13

Privacy Laws. Any Personal Data Processed by the Company in the course of performing
its Services under this Agreement or as part of any deliverable or other information
provided to One Call Claims will be Processed and protected in accordance with all
applicable Privacy Laws. Company expressly warrants that its Processing of Personal Data
will comply with all applicable Privacy Laws. Company will at all times perform its
obligations under this Agreement in such a manner as to not, by its actions, or inaction
contrary to this Agreement, cause One Call Claims to be in violation of applicable Privacy
Laws and/or any other applicable laws.

Ownership and Information Integrity. All Personal Data Processed by the Company is and
will remain the exclusive property of One Call Claims. Company will Process Personal Data
only for the benefit of One Call Claims and only to the extent strictly necessary to perform
its obligations under this Agreement, or as otherwise required by law. Company may not
otherwise use or modify the Personal Data, merge it with other data or information,
commercially expioit it, disclose it or take any other actions that may in any manner
adversely affect the integrity, security or confidentiality of such Personal Data, other than
for purposes of performance under this Agreement or as otherwise directed by One Call
Claims in writing. No systems or One Call Claims Information may be reproduced in any
form by any means, whether electronic, mechanical or otherwise, including information
storage and retrieval systems, without prior written permission from One Call Claims and
then only for use for the purpose for which Company is given access under this
Agreement.

Responsibility and Safeguards.

a. Company will be fully responsible for any unauthorized Processing of Personal Data in

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 10 of 19

any physical, electronic or other form. Without limitation, Company will employ
administrative, physical, and electronic safeguards (including safeguards against
Malicious Code and other disabling or damaging codes} that (i) prevent the
unauthorized Processing of Personal Data of One Call Claims Customers or One Call
Claims Personnel, and (ji) meet or exceed industry standards, as set forth in Section 2.2
regarding such safeguards. Particular requirements of this Section 11.3 may be
substituted or waived by One Call Claims in writing upon consuitation with Company,
referencing this Exhibit.

b. In the event of a change in Privacy Law that is applicable to One Call Claims and that
affects Company’s Processing of Personal Data hereunder, One Call Claims shall notify
Company thereof in writing, and Company shall undertake good faith efforts to
implement changes to its Processing of Personal Data that are reasonably necessary to
comply with such changes in Privacy Law. In the event that Company is unable to
implement such changes or is unable to do so within a reasonable time, the parties shall
cooperate in goad faith to wind down Company's Processing of such Personal Data in
order to ensure that Company is not processing any Personal Data in violation of Privacy
Law.

Measures the Company will take include, without limitation, the following:

(1} Delineation and Identification of Personal Data. Taking all necessary steps and
implementing all appropriate processes to delineate and identify Personal Data for
special handling within Company's organization, inciuding without limitation
supplemental controls over certain types of Personal Data more particularly regulated
by Privacy Laws and with reference to requirements in One Call Claims Security
Policies and Standards, such as the limitation on use of SSN’s and related
government/national tdentification numbers, and, where applicable, the requirement
to obtain consent for the disclosure or other Processing of Sensitive Data.

(2) Secure Servers and Maintenance. Ensuring that all physical, network, host, web and
data sites in which Personal Data is stored are (i) maintained solely on Company's
premises; (ii) maintained in a secure manner that satisfies all the requirements of this
Exhibit; and (iii) identified to One Call Claims upon request.

{3) Restricted Access. Ensuring that Personal Data will be accessible only by authorized
Company employees, officers, directors, agents, contract workers and others who
have a legitimate business need to access such information, with suitable user
authentication, sign-on and access controls that satisfy the requirements of this
Exhibit.

(4} Encryption of Personal Data — Transmission. When Processing Personal Data,
connections to One Call Claims computing environments and any other transmission
via data transmission services or using the Internet will be protected using any of the
following cryptographic technologies: IP Sec, SSL, SSH/SCP, PGP, or other technologies

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 11 of 19

(5)

(6)

(7)

(8)

(9)

that provide similar or greater levels of security. Encryption algorithms will be of
sufficient strength to protect data to commercially reasonable security levels and will
utilize industry recognized hashing functions. Transmission may not use any
cryptography algorithms developed internally by or for Company. Encryption must be
in full compliance with export laws applicable to the One Call Claims Information
being transmitted.

Encryption of Personal Data — Storage. Storage, back-up or other retention of
Personal Data at rest will be protected using one or more of the encryption
technologies approved in this Exhibit for data transmission.

Data Segregation. Maintaining capability to segregate and isolate Personal Data and
disable functionality of applications using it, and deploying suitable application
controls, firewalls, air-gaps or private circuits so that Confidential Data will not be
commingled or corrupted by data from other sources, so it can be returned upon
request by One Call Claims or in the event of a Security Incident.

Back-up, Emergency/Disaster Recovery Systems. Applying the requirements of this
Section 11 to Personal Data stored on back-up media, servers or repositories,
transported, or transmitted, stored or recovered as part emergency or disaster
recovery systems maintained by or for Company.

information. Retention and Disposal. {i} Cooperating with One Call Claims in
administering its retention requirements concerning One Call Claims Information and
employing Record controls required to enable such compliance, and (ii) returning or if
authorized by One Call Claims, discarding, destroying and otherwise disposing of
Personal Data in a secure manner to prevent unauthorized Processing, exposure of
Personal Data consistent with One Call Claims policies and applicable law. {ili)
Providing One Call Claims with evidence of certification of destruction of Personal
Data.

Media in Transit, Not permitting Personal Data to be transmitted, or stored for
transfer and then subsequently transported on physical media such as flash memory,
computer hard drives, removable disks, tapes, or other media, without encryption and
other reasonable security measures restricting access and use as required by this
Exhibit.

{10)Employee Training. At Company's expense, the training for the Company's

employees, officers, directors, agents and contract workers and others with access to
Personal Data regarding the Company’s privacy protection and security obligations
under this Exhibit and generally concerning privacy and Personal Data must be
documented and provided in writing to One Call Claims annually.

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 12 of 19

(11)Heightened Security Attention for Employees Handling Personal Data. Conducting
heightened screening and evaluation processes for Company's employees, officers,

directors, agents and contract workers and others with access to Personal Data.
Examples may include, without limitation, reference and background checks and
adding security responsibilities to position qualifications, performance appraisals and
compensation programs.

{12)Privacy Assessments. Once per year, upon request from One Call Claims, conducting
or arranging, at Company's expense, reasonable assessments of Company's
information, security and protection practices and capabilities relating to Personal
Data, solely to confirm that Company’s practices and capabilities comply with changes
in Privacy Law of which One Call Claims has notified Company pursuant to Section
11.3(b}. Company or its third party provider shall conduct the assessment, and
Company shalt provide such reports as may be reasonably requested by One Call
Claims. Without limiting the foregoing, One Call Claims may request that Company
conduct more than one such assessment in any calendar year, solely to the extent
that an additional assessment is necessary to confirm Company's ability to comply
with a change in Privacy Law that will go into effect prior to Company’s next yearly
privacy assessment; provided, however, that any such additional assessment shall be
at One Call Claims ’s expense if the applicable change in Privacy Law could have been
addressed in a previous or later yearly privacy assessment.

(13}Data Transfer to and From Third Parties Outside of Originating Country. Ensure that
no Personal Data (or any other data if restricted by law) is transmitted or permitted to
be accessed from outside the country of its origin without determining requirements
of and complying with the Privacy Laws in the originating and destination countries.

{14)Periodic Adjustment. Company shall regularly monitor, evaluate, and adjust, as
appropriate, its Security Program in light of any relevant changes in applicable law and
regulations, technology, internal or external threats to One Call Claims Data, requests
from One Call Claims, and Company’s own changing business arrangements, such as
mergers and acquisitions, alliances and joint ventures, outsourcing arrangements, and
changes to information systems.

(15)System Changes. Company shall make no system change that may adversely affect the
security of the system or the security of One Call Claims Information.

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 13 of 19

IN WITNESS WHEREOF, the parties by their duly authorized representatives hereby have executed this

   

 

 

 

 

Agreement.

ONE CALL CLAIMS CONTRACTOR/EMPLOYEE

By: By: “ af
Name: Name: - ge | ao
Titie/Diviston: Title/Division: —
Date:

Date: é : ? > 7 : F

 

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 14 of 19

PY ce my fe 7% i PT oy Ave ge (| )
CATES & “An Lad ls d
(@)

ric Screen! : ONE CALL CLAIMS

BEPOGHERLC) é Authorization Farm

CONSENT FOR PRE-EMPLOYMENT, RANDOM, OR REASONABLE SUSPICION DRUG TEST
SCREENING AND RELEASE COVENANT NOT TO SUE AND INDEMNITY AGREEMENT

I, ‘ys oC ‘ Lo J fe te (printed name), hereby CONSENT to allow the
preferred collection lab of One Call Claims, LLC, to take a specimen of my hair, urine, or blood and
submit it for a pre-employment, random, or reasonable suspicion drug test screening. | FURTHER
CONSENT to allow the laboratory testing service to make the results of such screen available to the

prospective or current employer, One Call Claims, LLC.

In consideration for such services being rendered on my behalf, | hereby RELEASE the laboratory
testing service, its officers, agents, and employees, from any and all claims which | might otherwise
have due to such results being made so available. | hereby CONSENT NOT TO FILE ANY ACTION
at law or in equity against One Call Claims, LLC, the laboratory testing service, their respective
officers, agents or employees in connection with the results of such screen being made so available,
and | hereby agree to INDEMNIFY and SAVE HARMLESS One Call Claims, LLC, the laboratory
testing service, their respective officers, agents, and employees from all damages, expenses,
reasonable attorney's fees, and costs of court which they or any of them may suffer or incur, jointly or
severally, due to the results of such screen being made so available.

Authorized Signature:

Print name: we Poe gt ce Date? f§ i’

—

OCC16-12TM

2017 OCC Drug Screening Authorization Form

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 15 of 19

CiPTG Cable CiahYys @)
ba
é £ : SP 5g ;

ONE CALL CLAIMS

CONFIDENTIAL RELEASE AND WAIVER

One Call Claims, LLC utilizes MARCUS BACKGROUND INVESTIGATIONS, LLC to conduct
background checks for all staff and contract employees.

| stow kh PM oe! (printed name) understand that MARCUS
BACKGROUND INVESTIGATIONS, LLG will conduct a comprehensive public record search of my
personal history. | understand that this background search may be repeated at any time at the
discretion of One Call Claims, LLC.

| hereby authorize an officer or employee of MARCUS BACKGROUND INVESTIGATIONS, LLC or
any other authorized representative of MARCUS BACKGROUND INVESTIGATIONS, LLC bearing
this release or a copy of this release, to obtain information in your files pertaining to my employment,
education, credit and personal history, including but not limited to, academic achievement, personal
history, performance reports, criminal public record searches, reasons for termination, all records
contained in any City, County, State, Federal or any political subdivision thereof, including but not
limited to, Criminal History information, Uniform Commercial Code, State Motor Vehicle Records, Vital
Statistics, Incorporation's, Certifications or licenses, Military Records or any other information.

Authorized Signature: SN

t 4 . we Be f we “Y

de,
Print name: IE Z Be Of TZ NU Date: Bf asf oe

Social Secunty Number: is
Driver's License Number: ; tc eC“ Issuing State: i

, 5 Yb so yg ;
City: os ey on : ZipCode: ¢ 4 3 tee f.

 

 

 

 

List any issues/details One Call Claims should be aware of regarding background check resuits:

. “ footy £ me .f e f
wf 3 . = h ye oe e PR oP RA eS v wold
eens mL rN Ca RoE gk ! a pall é rs, , Set

 

 

 

2017 OCG Background Check Authorization Form OCC17-03TM

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 16 of 19

ONE CALL CLAIMS

Ce Can Liaiivis Leer WiGbOsSir ror

Employee Direct Deposit Authorization

A cag) fd

instructions “Suto OS ka m8 Lg
This document must be signed by Employees/independent Contractors requesting automatic
deposit of paychecks and retained on file by One Call Claims. Employees/Independent

Contractors must attach a voided check for each of their accounts to help verify their account

numbers and bank routing numbers.

Ps a my elk

 

 
  

 

 

 

 

 

 

 

 

 

 

 

Account 1 (Bank Name} ae an’ ey

Account 1 type: Cy (-} Checking

Bank routing number (ABA number):

Account number: -

Percentage or dollar amount fo be deposited to this account: f

Account 2 (remainder to be deposited to this account)

Account 2 type: C) Checking © Savings

Bank routing number (ABA number):

Account number: —
a Fj nate rare a Ee ES Beene MENS S ESET a ESE eS EEE ee eee EB Be L PUEN TPIS = S: <a = y
| 0991 =
; 63-2763 ie =
; ; DATE a
if —_— ws
is PAY | is:
§ ORDER OF \ \. | $ § ‘
5 — _ ——\ DOLLARS @ Bt) =)
i . = ‘
» BankofAmerica \) § |
j FOR fi

 

 

 

 

 

Per ied . we eee — ww =
METRE er re re re tee ee ery meee peti 1” “74

adjustment entries), electronically or by any ‘other commercially accepted method, to my (our) account(s)
indicated below and to other accounts | (we) identify in the future (the “Account’). This authorizes the financial
institution holding the Account to post all such entries. | agree that the ACH transactions authorized herein
shall comply with all applicable U.S. Law. This authorization will be in effect until the Company receives a
written termination notice from myself and has a reasonable opportunity to act on it.

 

 

Authorized signature: Lek eh. Employee ID #:
mk i. yO 4 of
Print name: SON fon Gee Date:

 

 

2017 OCC Direct Deposit Authorization Form OCC16-12TM
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 17 of 19

EXTHUBIT A

Assignment

 

 

 

 

 

Position: Inside Claims Examiner/Desk Adjuster/Customer Service Representative
Scope: Normal inside claims examining / desk adjusting responsibilities to be determined
by Client, including up to 10 hours per day with hours determined by client.
Assignment Location: TWIA — Austin, TX
Date/Time: This contract is good for any deployment to TWIA with OCC.
Duration: Duration of assignment is determined by TWIA
Pay Rate: Rate of pay will be as follows:
$1,260.00 per day - CAT Rate (REVISED 9/6/17)
Payroll is paid bi-monthly on the 1 and 15" and pay is 15 days (or one
Payroll: pay cycle) in arrears.
Business Casual
Dress;
All tardiness/absences are to be immediately communicated by phone
Absences: call to Tonya Magalei (251-709-3405) and then to your TWIA direct
report. There will be zero tolerances for not reporting of tardiness or
absences, For each day that this occurs there can be, at the discretion of
OCC, a deduction for up to one day’s pay to adjuster,
In order to be released from any assignment it must be approved by One
Release: Call Clainis manager and discussed with OCC prior to any discussions
with TWIA personnel. Any deviation from this protocol will result in
damages being withheld from owed monies and be considered a breach
of this contract. The amount of which is not to exceed two weeks of
owed compensation and is determined at the discretion of OCC
managenient,
Pursuant to contractual guidelines established between the Carrier and
Termination: OCC, should an Adjuster be terminated, or leave voluntarily, during the

first 14 days of the assignment because of the Adjusters failure to perform

See

Me Initials

 

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 18 of 19

the assignments in a manner satisfactory to the Carrier, Penalties can be
assessed against you depending on circumstances and will be at OCC
managements discretion.

 

 

 

 

 

 

 

Smoking: TWIA Campuses are non-smoking and smoking is prohibited during
working hours.

Personal Calis: Personal calls are highly discouraged during work hours and should be
limited to designated breaks,

Contractor

Agreement; Must be completed and returned to: HR@onecsiiclanns.com prior to
deployment.
One Call Claims Supervisors are:
Tonya Magalei - Human Resources Manager
Cell: 251-709-3405

Adjuster One Call Claims

Printed Name " Printed Name

Sigyture Ne Signature

Date Date

—. Jnitials

 

 

 
Case 1:20-cv-00808-RP Document 1-1 Filed 07/31/20 Page 19 of 19

rom W=Q

{Rev, December 2014)

Department of the Treasury
Intemnal Revenue Service

ON lo Kintney

2 Business name/disregarded entity name, if different fram above

Request for Taxpayer
Identification Number and Certification

Give Form to the
requester, Do not.
send to the IRS.

1 Name ame (as shown on "e income tax nt is required on this line; do not leave this line blank,

Tnsulance Se iwices LLC.

 

3 Gfteck appropriate box for federal tax classification; check éfty one of the folowiig seven-boxes: - -| 4 Exemptions (codes apply only to
a a . . . j . certain entities, nat individvals; see
individual/sole propriate or Ol C Corporation O S Corporation (C] Partnership (] Trusvestate | jastructions on page 3):
single-member | if
8 [_] Umited liability company. Enter the tax classification (C=C corporation, S-S corporation, P=parinership) > Exempt payee code Af any)
3 Note, Fora sing!e-member LLC that Is disregarded, co nat check LLC; check the approoriate box in the line above for Exemption from FATGA reporting
e the tax classification of the single-member owner. code (if any) __
é [4 Other (see instructions) > Apples to accounts mubtsined cutseie the US)

 

 

5

 

See Specific Instructions on page 2.

 

  

Requester’s name and address (optional)

 

 

 

Taxpayer Identification Number (TIN)

 

Enter your TIN in the appropriate box. The TIN provided must maich the name given on line 1 to avoid
backup withholding. For individuats, this is generally your social security number {SSN). However, for a
resident alien, sole proprietor, or disregarded entity, sea the Part! instructions on page 3. For other - -
entities, it is your employer identification number (EIN). if you do not have a number, see How to get a

TIN on page 3.

Note. If the account is in more than one name, see the instructions for line 1 and the chart on page 4 for

guidelines on whose number; to enter.

”

Social security number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or

Employer identification number

    
 

 

GEQGE Certification ee

 

Under penalties of perjury, | certify that:

1. The number shown on this form is my correct taxpayer identification number (or 1 am waiting for a number to be issued to me); and

2. }am not subject to.backup withholding because: (a) | am exempt from backup withhelding, or (b) [ have not been notified by the Internal Revenue
Service (IRS) that | am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that] am

no longer subject to backup withholding; and
3. lam aU.S. citizen or other U.S. person (defined below); and

4. The FATCA code(s} entered on this form (if any) indicating that | am exempt from FATCA reporting is coreci,

Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage.
interest patd, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and
generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the

instructions on page 3.
Sign Signature of

Here U.S, person > C\, ork

General Instruction

Section references are to the Internal Revenue Code unless othervase noted.

Future developments, Information about developments affecting Form W-9 (such
as legislation enacted after we release it) is at wwww.irs.gov/Ave.

Purpose of Form

An individual or entity (Form W-9 requestes} who is required to file an information
return with the IRS must obtain your correct taxpayer identification number (TIN)
which may be your social security number (SSN), individual taxpayer identification
number (ITIN), adoption taxpayer identification number (ATIN), or employer
identification number (EIN), to report on an information return the amount paid to
you, or olher amount reportable on an information return. Examples of information
retums Include, but are not limited to, the following:

* Form 1099-INF {interest earned or pald)

* Form 1098-DIV (dividends, including those from stocks or mutual! funds)

* Form 1099-MiSC (various types of income, prizes, awards, or gross proceeds)

* Form 1099-B (stock or mutual fund sales and certain other lansactions by
brokers)

* Form 1099-S (proceeds from real estate transactions)
¢ Form 1098-K (merchant card and third party network transactions)

awe

 

Tan st} YOT

 

Date» i o/2$ / / 7

* Form 1698 (home mortgage interest}, 1098-E (student loan interest), 1093-T
{tuitton)
* Form 1G99-C (canceled dabi)
* Form 1089-A (acquisition or abandonment of secured property)

Use Form W-9 only if you are a U.S, person (including a resident alien), to
provide your correct TIN.

if you do not return Form W-9 to the requester with a TIN, yeu might be subjact
to backup withholding. See What is backup withholding? on page 2.

By signing the filled-out form, you:

1, Certify that tha TIN you are giving Is correct (or you ara waiting fer a number
to be issued),

2. Certify that you are not subject to backup withholding, ar

3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you ara a'so certifying that as a U.S. person, your allocable share of

any partnershio income from a U.S. trade or business Is not subject to the
withholding tax on foreign pariners' share of effectively connected income, and

4, Certify that FATCA code{s) entered on this form (if any) indicating that you are
exempt from the FATCA reporting, is correct. See What is FATCA reporting? on |
page 2 for further infarmation.

 

Cat. No. 10231X

Form W-9 (Rev. 12-2044)

 
